IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39431

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 608
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 27, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CARMA WINN BARNEY,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Carma Winn Barney was convicted of burglary, Idaho Code §§ 18-1401, 18-204. The
district court sentenced Barney to a unified term of ten years, with a minimum period of
confinement of three years, to run concurrently with a sentence in a separate case. Barney
appeals, contending that her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Barney’s judgment of conviction and sentence are affirmed.




                                                   2